Action for indemnity. Plaintiff paid a judgment obtained against it by the administratrix of the goods, etc., of an employee of defendant. Plaintiff seeks in this action to recover from the employer the damages thus sustained, on the theory that defendant was the active wrongdoer in causing the employee’s death and that plaintiff was merely passively negligent. Defendant claims the action is barred by the Workmen’s Compensation Law, which fixes the employer’s exclusive liability to his employee or the employee’s representatives. Order denying defendant’s motion to compel plaintiff to reply to the partial defense and granting plaintiff’s cross-motion to strike out the said partial defense as insufficient in law, affirmed, with ten dollars costs and disbursements. No opinion. Hagarty, Davis, Adel, Taylor and Close, JJ., concur.